                Case 2:18-cr-00092-RAJ Document 117 Filed 08/23/19 Page 1 of 3




 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   )   No. CR 18-0092-RAJ
 9                                               )
                      Plaintiff,                 )
10                                               )   AGREED MOTION FOR ENTRY OF
                 v.                              )   AN ORDER SETTING REVISED
11                                               )   CASE SCHEDULE
     BERNARD ROSS HANSEN, and                    )
12   DIANE RENEE ERDMANN,                        )
                                                 )
13                    Defendants.                )
            At a status hearing held August 13, 2019, the Court granted a motion to continue
14
     the trial date by new defense counsel for Ms. Erdmann. Thereafter, the United States of
15
     America, by Assistant United States Attorney Brian Werner and Benjamin Diggs, and
16
     defense counsel for the respective defendants, attorney Barry Flegenheimer and
17
     Assistant Federal Public Defenders Dennis Carroll and Jennifer Wellman, met and
18
     conferred regarding a revised scheduling order, as directed. The parties agree that the
19
     attached proposed scheduling order is consistent with the Court’s findings at the status
20
     hearing.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26

                                                                FEDERAL PUBLIC DEFENDER
       AGREED MOTION FOR ENTRY OF AN                               1601 Fifth Avenue, Suite 700
       ORDER REVISING CASE SCHEDULE                                  Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 1                                  (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 117 Filed 08/23/19 Page 2 of 3




 1          Accordingly, the proposed scheduling order is attached for the Court’s
 2   consideration and signature.
 3          DATED this 23rd day of August, 2019.
 4
                                                 Respectfully submitted,
 5
                                                 s/ Dennis Carroll
 6                                               s/ Jennifer E. Wellman
 7                                               Attorneys for Bernard Ross Hansen

 8                                               s/ Barry Flegenheimer
                                                 Attorney for Diane Renee Erdmann
 9
10                                               s/ Benjamin Diggs
                                                 s/ Brian Werner
11                                               Assistant United States Attorneys
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       AGREED MOTION FOR ENTRY OF AN                                1601 Fifth Avenue, Suite 700
       ORDER REVISING CASE SCHEDULE                                   Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 2                                   (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 117 Filed 08/23/19 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I certify that August 23, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court using the CM/ECF system, which will send notification of filing
 4   to all registered parties.
 5
                                                 /s/ Alma R Coria
 6
                                                 Paralegal
 7                                               Office of the Federal Public Defender

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       AGREED MOTION FOR ENTRY OF AN                                1601 Fifth Avenue, Suite 700
       ORDER REVISING CASE SCHEDULE                                   Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 3                                   (206) 553-1100
